DETAILED ACTION

	Status of Claims

This action is in reply to the RCE filed on April 13, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 16 and 24 have been amended.
Claims 3, 9-15 and 18 have been canceled.
Claims 1-2, 4-8, 16-17 and 19-29  are currently pending and have been examined.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
 RESPONSE TO AMENDMENTS

Applicant’s amendments to claims 1, 16 and 24 are acknowledged.




RESPONSE TO ARGUMENTS 
Applicant’s arguments have been considered, but not found persuasive.  Applicant argues:

A.  The claims as amended include additional limitations that are more than meal planning and these additional limitations improve cloud service technology for automatic recipe modification and selection of a restaurant to prepare a modified recipe.

	    Examiner’s Response:  The additional elements of databases and computer are described as modules to gather data (inputs) and to compare data with the goal of identifying a restaurant capable of preparing a desired meal (specification paragraphs 16-17).  The additional elements are at high level of generality, merely implementing the abstract idea on a computer environment.  Additional elements that merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is indicative that the judicial exception is not integrated to a practical application.  Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claims out of the mental process and the methods of organizing human activity grouping.  There are no improvements to cloud technology or any other technology recited on the claims.


Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:

manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 16-17 and 19-29  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” 
Regarding Claims 1, 16 and 24, the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to meal planning, which is a method of organizing a human activity and a mental process.  Other than reciting databases, cloud service, a cognitive computer  and processors, nothing in the claims precludes the steps for being performed by hand.  For example, but for “databases”, “cloud service”, “a cognitive computer” and “processors”, the limitations on: storing user data, restaurant data, updating user profile, creating recipes, determining an ability to prepare the recipe, and selecting a restaurant able to prepare a modified recipe, form the type of observation, evaluation, judgment, and opinion that can be practically performed with the assistance of paper and pencil, but for the recitation of generic computer elements.  Limitations involving contracting with a restaurant are the type of commercial, economic interaction characteristic of certain methods of organizing human activity.  This judicial exception is not integrated into a practical application.  The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the storing, updating, creating, determining and selecting steps amounts to no more than mere instructions to apply the exception using  generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

Regarding dependent claims 2, 4-6, 19-20, 25-28 these claims are directed to limitations which serve to limit the data.  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claims 7-8, 17, 21-23 and 29 these claims are directed to limitations which serve to limit the processing steps.  These claims neither 

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Allowable Subject Matter
Claims 1-2, 4-8, 16-17 and 19-29  are allowable over prior art and would be allowed if 101 Alice rejection is overcome.

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687